OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for those reasons set forth in the memorandum of the Appellate Division which relate to the failure to abide by the requirements of subdivision 1 of section 6-108 of the Election Law.
While we do not address the appropriateness or propriety of instituting this proceeding in Albany County rather than in Rockland County where the controversy arose, we do not condone the practice.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, without costs, in a memorandum.